Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 2 and 5 call for there to be an angle between the rear wall and the base in the range from 0-180 degrees. Yet this full range is not considered to be enabled as such is not workable in that the extreme ranges.  For example, the rear wall or front wall would be flat on the base and there would be no angle at all between the two elements such that one would be able to select a card from the back or see the cards from the front as is disclosed.  Hence, the claimed invention would not be workable. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003) (When a range is claimed, there must be reasonable enablement of the scope of the range. Broad claim language is used at the peril of losing any claim that cannot be enabled across its full scope. For example, in MagSil Corp. v. Hitachi Global Storage Technologies, Inc., 687 F.3d 1377, 103 USPQ2d 1769 (Fed. Cir. 2012). Here the specification gives no guidance in how far in the range the angle could be before it becomes inoperative.  While such appears mostly subjective, such would required testing every angle to determine if the hold performs as required.  It is considered unreasonable to expect one skilled in the art to guess and experiment with every angle in the range in order to achieve the proposed advantages.  In considering n re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the device is relatively simple in structure yet the disclosure gives no direction or examples in how one would build the device in the extreme ranges to and at what point it is less operable.  The specification does not state how the device could function as disclosed at 90 degree to prevent one from seeing the card below the top card as the cards will tend to fall out of their stacked relationship.  As such, the claims are not enabled for their full range. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3, 19 and 21 at the vicinity of ln. 23, “cards having a uniform height and width” is mis-descriptive in that it implies that the cards are square and of the same height and width.  
	Further, the claims recite that, “a bottom wall substantially proximate the top surface of said planar base”.  Where proximate is defined as something that is “in close relationship”, one cannot determine the scope of a substantially close relationship.  Here the there are many interpretations, where the bottom wall need not even be attached the base or it may be.  Claims are indefinite and unclear for having many plausible meanings and claim constructions. See Ex parte Miyazaki, 89 USPQ 2d 1207, 1217 (BPAI2008) (“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph as indefinite.”).  This issue is further conflated where claims 2 and 5 call for there to be an angle between the rear wall and the base. Here claim 2 does not structurally define how such an angle is to be measure. 

With respect to the term “substantially larger”, the Board rejected this as indefinite where it is combined with the subjective function “to lend stability to the apparatus on a supporting table.” Applicant has supplied an affidavit from Michael Moffa that merely asserts the opinion that one skilled in the art would “precisely understand what Applicant meant”. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962).  He concludes that such ranges from 2.2-3.2 times the thickness of a deck.  Yet he does not explain why 2 and 5 times the thickness could not be considered “substantially larger” to another person’s opinion. He points to [0054] of the Pub, which is not on point to the limitation at hand.  Instead it only discusses the walls of the housing 50 with respect to the size of a deck of cards and the only mention of “stability” is in the context of “non-slip material”. He concludes that one would at a “ratio” of “longitudinal base, relative to the longitudinal thickness of the bottom wall of housing 50”.  This is unsubstantiated and not commensurate with the scope of the claim that is not limited to just a “longitude base”.  In the claim any and all dimensions can be considered “larger”.  Here even a thick and wide base can be considered “larger”.  
He concludes a “substantially larger” ratio distinguishes over Balmforth, yet no such limitation with respect to any such ration exists in the claims.  As such, the opinion is not commensurate with the scope of the claim. Further such opinions cannot overturn the legal basis for a rejection without any clear evidentiary support. Here affiant is one skilled in the art offering his personal interpretation as to how the language in the claims would be construed by him.  However, this is a subjective standard as oppose to an objective standard supported by any evidence on the record and as such cannot be found persuasive.  
 Further we don’t know under what conditions such a size will add stability.  Is it just when resting undisturbed or does such “stability” occur if the surface is jarred or the dispenser hit by the elbow of a player?  Here the scope of the size of the base relative to the bottom wall remains indeterminable.  
Affiant basis his conclusions on the height of a playing card, the use to contain a full deck and its use to remove cards with one’s fingers.  He concludes one can use the logic of the center of gravity being located half way up at 1 ¾ inches and that the terms of the claim can range from where the base is only “incrementally overlying base 40” (para. 41) when at 90 degrees.  But he fails to show how the term should be interpreted and how much larger the base would be when the angle is greater.  His multitude of sketches on pg. 16 show the indefinite nature of the claim where many alternative interpretations exist and it is flawed in that if fails to consider the weight of the materials elements which would have an effect on the stability of such a device.  If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under § 112,   ¶ 2.   Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel). The illustration further do not clarify the conditions under which one would consider the size of the base to “lend stability”.  A base resting untouched may not be stable when jarred.  Hence there is no definite objective standard by which one can determine what is meant by “substantially larger”.  
In the context of Balmforth in view of affiant’s opinion, he shows a dispenser H that is at least “incrementally overlying base” 6 when it is in the90 degree vertical configuration.  As such, by affiant’s own interpretation as to the meaning of the claim, there is no way they can distinguish over him and his review cannot be found persuasive.  
Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, 6, 7, 9-11, 14-16 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balmforth 1,659,588.  
As to claims 1, 2, 6, 7, 9 and 11, Balmforth shows a dispenser capable of displaying a deck of equally sized cards with a generally rigid horizontal planar base 6 housing H including a rear wall of substantially the same height as the front wall 18 and side walls 17 that are capable of displaying cards without staggering their orientation. The walls give open access to the cards at both the front and the rear and capable of being used to move cards front to rear and lift the entire deck. The front region shown in fig. 1 is capable of only enabling the display of the front card while displaying a value and blocking the rest of the card and other playing cards.  A cut out portion in the front wall as called for by claim 10 is considered shown in fig. 1 as it slopes lower towards the edges. The walls of Balmforth are considered to have regions capable of displaying promotional information as called for by claims 4 and 15. 
Base 10 in Balmforth is considered a top covering as called for by claim 16 that has a region on its outer surface capable of displaying promotional information. 

Claim 5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Balmforth in view of Wear D410,686
While Balmforth shows an upright base with rectangular side walls, Wear teaches designing the sidewalls trapezoidal and at an angle. To have selected one known shape over another would have been an obvious matter of design choice in selecting one alternative shape in place of another. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claim 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balmforth in view of matters old and well known. 
While Balmforth shows does not discuss any materials on his base, it is considered old and well-known to provide anti slip and protective rubber coverings on the bases of an apparatus to prevent it from slipping and damaging the supporting surface.  One faced with such a problem in Balmforth would surely have found providing an elastomeric material to the bottom an obvious solution. 
As to claims 17 and 18, the use of inserts and adapters to change and adjust the dimensions of a device to make it suitable for more than a single application is considered known. To have included adapters with Wear would have been obvious in order to insert different products of different sizes and dimensions as desired. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.)
Conclusion
Applicant's arguments filed 9/6/22 have been fully considered but are not persuasive. 
The term “substantially larger” does not distinguish over Balmforth in view of the Moffa Declaration for the reasons set forth above in the grounds for rejection under 112 where such evidence is further considered in more detail.  
With respect to claim 22, applicant argues that Balmforth does not show a “planar base being rigidly and inseparably affixed to…the bottom wall.”  Such is untrue as the base 6 is clearly shown as being rigidly and inseparably affixed to the bottom wall of H.  This combination of elements in 6 and H represents a single integrated rigid assembly without any movable parts.  From the open language of the claims it is irrelevant that he shows additional elements or features that are movable that allow it to be folded into a case. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  As such, the language of the claim fails to distinguish over Balmforth and the claims remain not allowable. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Of the further listed art of record Smith 5,542,551 appears closest with dispenser 10 including a rear wall 13 substantially adjoining the planar base at 20, a front wall 15 substantially parallel to the rear wall.  Smith gives no size dimensions, nor are there any known “width of a playing card” as many sizes are known even Giant playing Cards that are 8 x 11.  However, 2 of 16App. No. 16/005,282 Smith does not discuss any size relationship to cards.  Instead he discloses the extension 31 in order for the back panel 13 to be “commensurate” with the “footprint” of the articles to be displayed (col. 7, ln. 2).  To To have sized Smith to display cards would appear to require the back panel to be “commensurate” with that of the cards and no “lower”.  While changes in size are general obvious, in the instant case the size relationship allows for the cards to be dispensed and doing such on Smith would not give the support necessarily needed relatively flimsy magazines. 

Claims 3 and 19-21  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the previous Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711